I115th CONGRESS1st SessionH. R. 1195IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Zeldin introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Secretary of Commerce to permit striped bass fishing in the Exclusive Economic Zone transit zone between Montauk, New York, and Point Judith, Rhode Island, and for other purposes. 
1.Short titleThis Act may be cited as the Local Fishing Access Act. 2.Fishing in Block Island Sound Transit Zone (a)In generalThe Secretary of Commerce, in consultation with the Atlantic States Marine Fisheries Commission, may issue regulations to permit and regulate Atlantic striped bass fishing in the Block Island Sound Transit Zone. 
(b)Block Island Sound Transit Zone definedIn this section the term Block Island Sound transit zone means the area of the exclusive economic zone north of a line connecting Montauk Light, Montauk Point, New York, and Block Island Southeast Light, Block Island, Rhode Island; and west of a line connecting Point Judith Light, Point Judith, Rhode Island, and Block Island Southeast Light, Block Island, Rhode Island. (c)Savings clauseNothing in this section or the regulations issued under this section shall affect— 
(1)any permit that— (A)is issued under any other provision of law by the National Oceanic and Atmospheric Administration, including a permit issued before the date of the enactment of this Act; and 
(B)authorizes fishing in the Block Island Sound Transit Zone; or (2)any activity authorized by such a permit. 
